                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                        NO. 4:17-CR-5-FL-1


 UNITED STATES OF AMERICA                        )
                                                 )
       v.                                        )
                                                 )                       ORDER
 SANJAY KUMAR,                                   )
                                                 )
                       Defendant.                )



       This matter comes before the court in furtherance of trial and pretrial scheduling, following

telephonic scheduling conference held on October 26, 2018. After consulting with defense attorney,

Deborrah L. Newton, and Assistant United States Attorneys Adam F. Hulbig and Scott A. Lemmon,

this case is set for jury selection and commencement of jury trial on July 8, 2019 at 9:30 a.m.

Counsel is to be present at 9:00 a.m. for pretrial conference with the court. Estimated length of trial

is five weeks. Proposed voir dire, jury instructions, and special verdict forms are due by July 1,

2019. The defendant, through his counsel, waives speedy trial rights, and the court orders that any

delay that results from this order is excluded from the Speedy Trial Act computation pursuant to 18

U.S.C. § 3161(h)(7)(A) for the reason that the ends of justice served by issuance of this order

outweigh the best interest of the public and the defendant in a speedy trial.

       SO ORDERED, this the 28th day of January, 2019.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge
